Citation Nr: 0815945	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches/residuals 
of head injury.

2.  Entitlement to service connection for refractive error 
and presbyopia (claimed as blurred vision).

3.  Entitlement to service connection for bipolar disorder 
(claimed as depression and nervous disorder).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for loss of tooth 
fillings.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 through 
November 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

On the veteran's February 2005 VA Form 9, he refers to ear 
bleeds in his substantive appeal discussion.  This appeal, 
however, is of the February 2004 rating decision, which does 
not decide entitlement to service connection for an ear 
condition.  Service connection for an ear condition was 
denied in the October 2004 rating decision, which was not 
appealed.  Because the period in which a timely notice of 
disagreement can be filed with regard to the October 2004 
rating decision has expired, should the veteran wish to 
pursue his claim for service connection for an ear condition, 
he must submit new and material evidence to reopen the claim.  
Accordingly, this matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service connection claims are not yet ready for 
appellate review.  It appears from a review of the claims 
folder, including the Service Department Records Envelope, 
that there are missing service medical records in this 
matter.  The records presently in the claims folder include 
service personnel records, plus a photocopy of the veteran's 
December 1975 enlistment examination.  There are no active 
duty treatment records of any sort in the claims folder.  The 
veteran reports that he was involved in an October 1977 
diving accident and that he was seen at the "dispensary and 
the diving tower for treatment."  See February 2005 VA Form 
9.  He reports being associated with both the Naval Submarine 
Training Center Pacific and the U.S.S. Brewton.  See February 
2003 statement in support of claim.  

VA's duty to assist includes obtaining all relevant records 
from federal departments or agencies, including military 
records and service medical records.  38 C.F.R. § 3.159(c)(2) 
(2007).  In this case, this includes obtaining any record of 
the October 1977 diving incident described by the veteran 
from the Naval Submarine Training Center Pacific and U.S.S. 
Brewton, as well as obtaining complete service medical 
records showing all treatment during service including any at 
the "dispensary" and "diving tower" at the Naval Submarine 
Training Center Pacific.  There is an indication in the 
record that the veteran's medical records have not been 
retired.  If such records are deemed to not exist or it is 
determined that further attempts to obtain them would be 
futile, then VA must fulfill its duty to notify the veteran 
of the inability to obtain records under 38 C.F.R. § 3.159(e) 
(2007).

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must provide proper notice of 
the evidence required to establish the degrees of disability 
and the effective date of an award. The notice provided to 
the veteran in this case is not in conformity with the 
Court's Dingess decision. As such, this matter must also be 
remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all service 
medical records and all relevant records 
from the Naval Submarine Training Center 
Pacific, the U.S.S. Brewton, and any other 
available source that may have evidence 
documenting the October 1977 diving 
accident described by the veteran.  
Associate all records obtained with the 
claims folder.  If the service medical 
records are deemed unavailable, ensure 
that VA's duty to notify the veteran of 
the inability to obtain records is met 
under 
38 C.F.R. § 3.159(e).

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

